Opinion filed July 24, 2008











 








 




Opinion filed July 24,
2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00002-CV 
                                                     __________
 
BETTER ENERGY SOURCES AND TECHNOLOGY, INC.
D/B/A BEST RESOURCES, Appellant
 
vs.
 
WESTERN ATLAS INTERNATIONAL, INC., Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
County, Texas
 
                                                Trial
Court Cause No. CV-42,168
 

 
                                             M
E M O R A N D U M   O P I N I O N




Western
Atlas International, Inc. has asked this court to dismiss this appeal because
the issues in this appeal were resolved as a matter of law and are therefore
moot.  The record shows that the trial court ruled on some of the parties= claims in a summary
judgment order but that, prior to the entry of a final judgment, Better Energy
Sources and Technology, Inc. d/b/a Best Resources and Western Atlas each filed
a motion to dismiss without prejudice.  The motions were granted, and the trial
court entered orders dismissing all claims made by Better Energy and all claims
made by Western Atlas.  Thus, all of Better Energy=s claims and all of Western Atlas=s counterclaims were
resolved by voluntary dismissal.  The claims in this appeal are therefore
moot.  After due consideration of the motion, it is the order of this court
that Western Atlas=s
motion to dismiss Better Energy=s
appeal is granted.
The
appeal is dismissed.
 
 
PER CURIAM
 
July 24, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Boyd, S.J.[1]




[1]John T. Boyd, Retired Chief Justice, Court of Appeals,
7th District of Texas at Amarillo sitting by assignment.